DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Specification: 
	Amend page 1, lines 5-9 as follows: 
	“The present application is a divisional of U.S. Patent Application Serial No. 14/738,309, filed June 12, 2015, now U.S. Patent #10,809,677, which claims the benefits of U.S. Provisional Application Serial No. 62/011,452, filed June 12, 2014, entitled "METHOD TO OPTIMIZE CONCENTRATION OF MATERIALS IN WASTE STREAMS", which is incorporated herein by this reference in its entirety.”




Allowable Subject Matter
Claims 1-30 are allowed.
The closet prior art of record is Moularat (US 20130171687: See the non-final rejection mailed on 6/28/18 in the parent application, 14-738309). The internal search report including the written opinion was reviewed; and the references cited in the report were also considered. The claims as presented are not anticipated or rendered obvious over the prior art. Also see the prosecution history for 14-738309.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/14/2021